DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are as follows:
Claim 1: image capturing unit, inspection unit, generation processing unit, inspection unit, and storage processing unit
Claim 2: storage unit
Claim 5: article identification unit
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a generation-processing unit configured to generate a data group related to an inspection result obtained by the inspection unit, the data group including article information for distinguishing the article, the inspection result obtained by the inspection unit, captured-image information for distinguishing a captured image captured by the image-capturing unit from another captured image, and a hash value of the captured image that are associated with each other”. However, there is only one image (in singular) which captured by the image- capturing unit; accordingly it is unclear how a distinction is made to distinguish the similarities/ and or the differences of a single image. The metes and bounds of the claim is unclear. 
Claim 1 recites “a generation-processing unit configured to generate a data group …captured-image information for distinguishing a captured image captured by the image-capturing unit from another captured image, and a hash value of the captured image that are associated with each other”. It is unclear what the correlation 
Claim 1 recites “a generation-processing unit configured to generate a data group… and a hash value of the captured image that are associated with each other”. It is unclear what the correlation between the generation- processing unit and the hash value is. Is the later (e.g., hash value) generated by the generation processing unit. The metes and bounds of the claim is unclear. 
Claim 1 recites “a generation-processing unit configured to generate a data group related to an inspection result obtained by the inspection unit, the data group including article information for distinguishing the article, the inspection result obtained by the inspection unit, captured-image information for distinguishing a captured image captured by the image-capturing unit from another captured image, and a hash value of the captured image that are associated with each other”. There are two captured images and not a captured image (in singular). It is therefore unclear which captured image id being referred to. The metes and bounds of the claim is unclear. 
Claim 1 recites “a storage-processing unit configured to store the data group and the captured image in respective different storage units”; it is unclear which captured image is being referred to since there are two captured images.
Claims 7 and 11 have similar issues and are rejected using the same rational.

Claim 7 recites “a first storage unit configured to store the data group; and a second storage unit configured as a medium different from the first storage unit”; the 
Dependent claims 2- 8, 9- 10, and 12- 18 are indefinite by the virtue of dependence from indefinite antecedent base claims 1, 7 and 11, respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by McDonald et al (US PAP 2019/ 0213462) ,”McDonald”.
As per claim 1, as best understood and in light of the rejections, McDonald teaches an image-capturing step of capturing an image of an article; an inspection step of inspecting the article; a generation-processing step of generating a data group related to an inspection result obtained at the inspection step, the data group including tag data received through a user interface from a user, from an input file, from a memory of private system 120, (corresponding to a storage/ first storage) from another system, or the like.  The tag data can include data and/or instructions.  The data and/or instructions can be represented by one or more numbers.  The tag data can include an identifier for a multifactor identification item.  An attempt to read the tag or perform an action using the tag can include decoding the tag and comparing the identifier to other data to determine whether the read attempt or action is authenticated or authorized.  For example, the multifactor identification item can include an authentication credential (e.g., a password; API key; token; hash of a password, API key, or token; or the like).  As an additional example, the multifactor identification item can include contextual information, such as an image or perceptual hash of an image, or a voiceprint or hash of a sound.  For example, the image can depict a portion of a product labeled with the tag.  Including a perceptual hash of an image of a portion of the product (e.g., imaged article which is hashed) labeled with the tag, private system 120 can be configured to prevent the tag from being moved to another product or the labelling of multiple products with copies of the secure tag) see for example [133]; [192] and fig. 13 disclose “A reading device can have an app that is able to display the determined level of authenticity of a tag…when a secure tag is scanned (e.g., imaged), the scanned tag image is sent to the authentication server.  The authenticity of the tag can be hashing method described in FIGS. 10-12.  When the tag is authenticated, information about the tag is returned, including the number of scans, any reports, etc. In certain aspects, the authentication server can determine a probability of authenticity based on the hashing process.  In other aspects, the authentication server can determine the authenticity of the secure tag based on the tag history stored (e.g., different storage/ second storage) in the blockchain”; [321] discloses “A customer can scan a secure tag on a product to check (e.g., inspection of an article) the manufacturer, licensed country of sale, approved retailer, etc. If any of this information is off, the customer can report the item as fake, including information about the location and time of the scan.  The report will be uploaded to the blockchain (e.g., storage of data group to a blockchain) and the owner of the tag will be notified.  In addition, since each secure tag is unique, if the same tag reports being scanned more than once in multiple locations, the owner of the tag will automatically be notified of the discrepancy”; and 
a storage-processing step of storing the data group and the captured image in respective different storage units (i.e., private system 120 can store the perceptual hash of the secure tag in a database (e.g., a database of authentication server 115) (corresponding to a different storage unit).  In some aspects, when private system 120 is configured to generate additional hashes of differing segments of the secure tag, these additional hashes can be stored in the database together with the perceptual hash of the overall secure tag.  Private system 120 can be configured to store an identifier for the secure hash in the database together the hash(es) of the secure tag) see for example [137] and fig. 1(reproduced below).

    PNG
    media_image1.png
    505
    511
    media_image1.png
    Greyscale


Claims 1- 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu (US PAP 2019/ 0370816).
As per claims 1, 7 and 11, as best understood and in light of the rejections, Hu teaches an image-capturing step of capturing an image of an article; an inspection step of inspecting the article (i.e., three-dimensional scanning on the merchandise from different views to accurately collect the appearance data of the merchandise; or an image of the merchandise can be collected by using a visual technology, and the appearance data of the merchandise can be calculated based on the collected image) see for example [0074 and 141]; 
a generation-processing step of generating a data group related to an inspection result obtained at the inspection step, the data group including article information for distinguishing the article, the inspection result obtained at the inspection step, captured-image information for distinguishing a captured image captured at the image-capturing appearance data (e.g., image data) of the target merchandise (e.g., article), search, based on the collected appearance data, for the merchandise production record that is stored (e.g., storage for image data) and that is associated with the identity indicated by the appearance data… and perform verification on the signature of the merchandise production record based on the public key (e.g., hash value of the image data)…and  a plurality of merchandise circulation parties, in an implementation, each merchandise circulation party can generate one merchandise circulation record, perform signature by using a respective private key, and publish the merchandise circulation record to the consortium blockchain for storage (e.g., another storage for the blockchain) that is associated with the identity indicated by the appearance data of the target merchandise, and when the target merchandise is circulated to other downstream merchandise circulation parties, the other downstream merchandise circulation parties can successively add a signature to the stored merchandise circulation record) see for example [0093 and 97] respectively; and 
a storage-processing step of storing the data group and the captured image in respective different storage units see for example [0093 and 97].
Note; [0142] discloses “appearance data (e.g., image data) of a merchandise can be used as the identity of the merchandise”.
As per claims 2, 8, 12, 14, and 16, Hu teaches to store the data group as a blockchain see for example [0097].
traceable links such as merchandise production and circulation, publish the generated merchandise record to the blockchain as source data for merchandise tracing by using a node device accessing the blockchain, and perform, in the distributed database of the blockchain, storage on the merchandise record that is associated with the identity indicated by the appearance data of the merchandise) see for example [0033], and claim 8.
As per claim 4, Hu teaches the inspection unit inspects the article on the basis of the captured image (i.e., three-dimensional scanning on the merchandise from different views to accurately collect the appearance data of the merchandise; or an image of the merchandise can be collected by using a visual technology, and the appearance data of the merchandise can be calculated based on the collected image) see for example [0074 and 141].
As per claim 5, Hu teaches an article identification unit configured to identify a type of the article on the basis of the captured image (i.e., appearance data (e.g., image data) of a merchandise can be used as the identity of the merchandise even if the merchandise is not rigid and does not have a fixed appearance.  For example, the merchandise can have a specified shape when the merchandise is at rest and not being manipulated by external forces.  For example, the merchandise can be a stuffed animal, which can change shape when forces are exerted to squeeze or twist or stretch various parts of the stuffed animal) see for example [142].

As per claim 9, Hu teaches a search unit including a receiving unit configured to receive the article information, an extraction unit configured to extract the captured-image information and the hash value, which are associated with the article information received by the receiving unit, from the data group stored in the first storage unit, an identification unit configured to extract the captured image, which is identified with the captured-image information extracted by the extraction unit as a key, from a plurality of the captured images stored in the second storage unit, and a presentation unit configured to present the captured image extracted by the identification unit when the hash value calculated on the basis of the captured image extracted by the identification unit coincides with the hash value extracted by the extraction unit (i.e., When the common consumer accesses any member node device in the consortium blockchain by using the client to initiate merchandise anti-counterfeiting tracing for the target merchandise, the member node device can collect (e.g., extract) the appearance data (e.g., image data) of the target merchandise, search, based on the collected appearance data, for the merchandise production record that is stored and that is associated with the identity indicated by the appearance data, invoke the smart contract to execute the merchandise tracing logic stated in the smart contract, and perform signature of the merchandise production record based on the public key (e.g., key) of the legal producer of the target merchandise; and if the signature verification succeeds (e.g., the captured image extracted by the identification unit coincides with the hash value), determine that merchandise anti-counterfeiting tracing for the target merchandise succeeds and the target merchandise is a quality merchandise produced by a legal producer) see for example [0093]; [0094] discloses “…a tracing result of merchandise anti-counterfeiting tracing can be output to the common consumer by using the client.  For example, if merchandise anti-counterfeiting tracing for the target merchandise succeeds, a prompt message "the merchandise you are searching is a quality merchandise" can be output by using the client.  On the contrary, if merchandise anti-counterfeiting tracing for the target merchandise fails, a prompt message "the merchandise you are searching is a fake merchandise" can be output by using the client) see for example [94] and [168] discloses “…a display for displaying information to the user and feedback provided to the user as visual feedback”.
As per claim 10, Hu teaches when the hash value calculated on the basis of the captured image extracted by the identification unit does not coincide with the hash value extracted by the extraction unit, the presentation unit provides notification that the captured image extracted by the identification unit has been tampered with (i.e., signature verification fail and when merchandise anti-counterfeiting tracing for the target merchandise is completed, a tracing result of merchandise anti-counterfeiting tracing can be output to the common consumer by using the client.  For example, if merchandise anti-counterfeiting tracing for the target merchandise succeeds, a prompt message "the merchandise you are searching is a quality merchandise" can be output by using the client.  On the contrary, if merchandise anti-counterfeiting tracing for the target merchandise fails, a prompt message "the merchandise you are searching is a fake merchandise" can be output by using the client) see for example [0093- 94].
As per claim 13, Hu teaches the data group is stored in a first storage unit and the captured image is stored in a second storage unit configured as a medium different from the first storage unit at the storage-processing step see for example [0093 and 97].
As per claim 15, Hu teaches an extraction step of extracting the captured-image information and the hash value, which are associated with the article information received at the receiving step, from the data group stored in the first storage unit; an identification step of extracting the captured image, which is identified with the captured-image information extracted at the extraction step as a key, from a plurality of the captured images stored in the second storage unit; and a presentation step of presenting the captured image extracted at the identification step when the hash value calculated on the basis of the captured image extracted at the identification step coincides with the hash value extracted at the extraction step (i.e., When the common consumer accesses any member node device in the consortium blockchain by using the client to initiate merchandise anti-counterfeiting tracing for the target merchandise, the member node device can collect (e.g., extract) the appearance data (e.g., image data) of the target merchandise, search, based on the collected appearance data, for the merchandise production record that is stored and that is associated with the identity indicated by the appearance data, invoke the smart contract to execute the merchandise tracing logic stated in the smart contract, and perform verification on the signature of the merchandise production record based on the public key (e.g., key) of the legal producer of the target merchandise; and if the signature verification succeeds (e.g., the captured image extracted by the identification unit coincides with the hash value), determine that merchandise anti-counterfeiting tracing for the target merchandise succeeds and the target merchandise is a quality merchandise produced by a legal producer) see for example [0093]; [0094] discloses “…a tracing result of merchandise anti-counterfeiting tracing can be output to the common consumer by using the client.  For example, if merchandise anti-counterfeiting tracing for the target merchandise succeeds, a prompt message "the merchandise you are searching is a quality merchandise" can be output by using the client.  On the contrary, if merchandise anti-counterfeiting tracing for the target merchandise fails, a prompt message "the merchandise you are searching is a fake merchandise" can be output by using the client) see for example [94] and [168] discloses “…a display for displaying information to the user and feedback provided to the user as visual feedback”.
As per claim 17, Hu teaches a search unit including a receiving unit configured to receive the article information. an extraction unit configured to extract the captured-image information and the hash value, which are associated with the article information received by the receiving unit, from the data group stored in the first storage unit, an identification unit configured to extract the captured image, which is identified with the captured-image information extracted by the extraction unit as a key, from a plurality of the captured images stored in the second storage unit, and a presentation unit configured to present the captured image extracted by the identification unit when the hash value calculated on the basis of the captured image extracted by the identification appearance data (e.g., image data) of the target merchandise, search, based on the collected appearance data, for the merchandise production record that is stored and that is associated with the identity indicated by the appearance data, invoke the smart contract to execute the merchandise tracing logic stated in the smart contract, and perform verification on the signature of the merchandise production record based on the public key (e.g., key) of the legal producer of the target merchandise; and if the signature verification succeeds (e.g., the captured image extracted by the identification unit coincides with the hash value), determine that merchandise anti-counterfeiting tracing for the target merchandise succeeds and the target merchandise is a quality merchandise produced by a legal producer) see for example [0093]; [0094] discloses “…a tracing result of merchandise anti-counterfeiting tracing can be output to the common consumer by using the client.  For example, if merchandise anti-counterfeiting tracing for the target merchandise succeeds, a prompt message "the merchandise you are searching is a quality merchandise" can be output by using the client.  On the contrary, if merchandise anti-counterfeiting tracing for the target merchandise fails, a prompt message "the merchandise you are searching is a fake merchandise" can be output by using the client) see for example [94] and [168] discloses “…a display for displaying information to the user and feedback provided to the user as visual feedback”.
appearance data (e.g., image data) of the target merchandise, search, based on the collected appearance data, for the merchandise production record that is stored and that is associated with the identity indicated by the appearance data, invoke the smart contract to execute the merchandise tracing logic stated in the smart contract, and perform verification on the signature of the merchandise production record based on the public key (e.g., key) of the legal producer of the target merchandise; and if the signature verification fails (e.g., the captured image extracted by the identification unit does not coincide with the hash value), the common consumer can determine that merchandise anti-counterfeiting tracing for the target merchandise fails and the target merchandise is a fake merchandise produced by an illegal producer) see for example [0093]; [0094] discloses “…a tracing result of merchandise anti-counterfeiting tracing can be output to the common consumer by using the client.  For example, if merchandise anti-counterfeiting tracing for the target merchandise succeeds, a prompt message "the merchandise you are searching is a quality merchandise" can be output by using the client.  On the contrary, if merchandise anti-counterfeiting tracing for the target merchandise fails, a prompt message "the merchandise you are searching is a fake merchandise" can be output by using the client) see for example [94] and [168] discloses “…a display for displaying information to the user and feedback provided to the user as visual feedback”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chow (US Patent 10163080) discloses an image-capturing step of capturing an image of an article; an inspection step of inspecting the article; a generation-processing step of generating a data group related to an inspection result obtained at the inspection step, the data group including article information for distinguishing the article, the inspection result obtained at the inspection step, captured-image information for distinguishing a captured image captured at the image-capturing step from another captured image, and a hash value of the captured image that are associated with each other (i.e., the system 140 retrieves the hash value by obtaining a current copy of the distributed ledger and traversing the ledger until the block containing the hash value of the original document is found.  The system 140 unpacks the hash value from the block.  In other embodiments, the system 140 can maintain a searchable database of document images and/or hashes stored on the distributed ledger and can retrieve the document hash value from the searchable database (corresponding to a storage unit).  The searchable database can be maintained by the central authority 150 and/or a third-party) see for example column 26 lines 5- 35; column 23 lines 1- 30 further discloses “The client device 102, 104, 106 can obtain the document image by generating the image through one or more input means (such as a camera, scanner, storage device, and/or can receiving a document image from one or more remote systems (corresponding to another storage unit)”; and 
a storage-processing step of storing the data group and the captured image in respective different storage units (i.e., Data repository 144 (see fig. 1 reproduce below) may store and/or access tracked document images, 
an initiation of one or more transactions involving the tracked assets (e.g., a sale, a transfer in ownership, a use of the tracked assets as collateral in a secured transaction etc.), and any other action involving the tracked assets and/or the hybrid public-private ledger (e.g., processes that generate additional cryptographic key sets for users 108, 110, and/or 112, processes that recover assets tracked in the hybrid public-private ledger, etc.).  Data repository 144 may also store information identifying an event triggers list that identifies causal relationships established by system 140 between one or more of the established rules and one or more events that trigger an initiation of one or more corresponding regulated transactions of tracked document images within the hybrid distributed ledger (e.g., "triggering events"). Data repository 144 may also store a copy of a master key, private crypto keys associated with users 108, 110, and 112, and additional private crypto keys associated with other users.  For example, system 140 may be configured to store the private crypto keys in a data structure that includes information that associates the private crypto keys with corresponding users 108, 110, and 112, and further, may be configured to store the master key in a data 


    PNG
    media_image2.png
    652
    679
    media_image2.png
    Greyscale














Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov